Exhibit 10.1


TWELFTH AMENDMENT TO
 
AMENDED AND RESTATED LOAN AGREEMENT
 
This Twelfth Amendment to Amended and Restated Loan Agreement (the “Twelfth
Amendment”) is entered into effective as of November 20, 2014 by and between
SUPERTEL HOSPITALITY, INC., a Maryland corporation (“Borrower”) and GREAT
WESTERN BANK, a South Dakota corporation (“Bank”).
 
WHEREAS, on or about December 3, 2008, Borrower and Bank entered into that
certain Amended and Restated Loan Agreement, pursuant to which Bank agreed to
make certain Loans to Borrower (said Amended and Restated Loan Agreement as
amended by any and all modifications or amendments thereto executed by Borrower
and Bank are hereinafter referred to as the “Agreement”; terms used, but not
defined herein, have the meanings set forth in the Agreement); and
 
WHEREAS, Borrower and Bank have agreed to amend certain terms and conditions in
the Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Amendment to Section 4.01 of the Agreement. Section 4.01(T) of the
Agreement is hereby amended and restated in its entirety as follows:
 
(T)           Consolidated Leverage Ratio.  Borrower shall, at all times,
maintain, a ratio of (a) total liabilities minus Preferred C and Warrant
Derivatives to (b) Tangible Net Worth of not greater than 3.50 to 1.00, which
shall be tested quarterly commencing with December 31, 2014 and each calendar
quarter thereafter.  For purposes of this covenant:
 
·
“Tangible Net Worth” means the excess of (A) total assets over (B) total
liabilities minus Preferred C and Warrant Derivatives, with total assets, total
liabilities, and Preferred C and Warrant Derivatives each to be determined in
accordance with generally acceptable accounting principles consistent with those
applied in the preparation of the financial statements referred to in Section
4.01(D), excluding, however, from the determination of total assets:
(i) goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other similar intangibles, (ii) treasury stock,
(iii) cash held in a sinking or other analogous fund established for the purpose
of redemption, retirement or prepayment of capital stock or Indebtedness,
(iv) any write-up in the book value of any asset resulting from a revaluation
thereof subsequent to the Closing Date, and (v) any items not included in
clauses (i) through (iii) above which are treated as intangibles in conformity
with general accepted accounting principles.

 
·
“Preferred C and Warrant Derivatives” means the non-cash derivative liabilities
arising from (1) the Series C preferred shares of Borrower owned by IRSA that
may be converted into shares of common stock of Borrower and (2) the warrants
that are owned by IRSA and give IRSA the right to purchase shares of common
stock of Borrower.

 
SECTION 2.  Waiver.  Bank hereby waives, on a limited one-time basis, compliance
by Borrower with the Consolidated Leverage Ratio in Section 4.01(T) of the
Agreement (as such Consolidated Leverage Ratio existed prior to this Twelfth
Amendment), for the calendar quarter ending September 30, 2014.  Bank agrees
that the failure by Borrower to comply with Section 4.01(T) of the Agreement as
of September 30, 2014 shall not constitute an Event of Default under the
Agreement; provided, however, that the foregoing waiver shall terminate and be
of no further force or effect in the event any of the information given by
Borrower to Bank in connection with the request for waiver shall have been
materially incorrect.
 
SECTION 3.  Effectiveness.  The effectiveness of this Twelfth Amendment is
subject to the condition precedent that Bank shall have received counterparts of
this Twelfth Amendment duly executed by Borrower and Bank.
 
SECTION 4.  Representations and Warranties of Borrower.  Borrower represents and
warrants as follows:
 
 
(a)
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation.

 
 
(b)
The execution, delivery and performance by Borrower of this Twelfth Amendment
and performance by Borrower of the Agreement, as amended hereby, are within
Borrower’s powers, have been duly authorized by all necessary company action and
do not contravene (i) Borrower’s articles of incorporation, or (ii) any law or
any contractual restriction binding on or affecting Borrower, or result in, or
require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to Borrower’s properties, except as
contemplated by the Agreement, as amended hereby.

 
 
(c)
No authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by Borrower of this Twelfth Amendment or the Agreement,
as amended hereby.

 
 
(d)
This Twelfth Amendment and the Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency or other similar laws affecting creditor’s rights in general or
general principles of equity.

 
 
(e)
There is no pending or threatened action or proceeding affecting Borrower before
any court, governmental agency or arbitrator, which may materially adversely
affect the financial condition or operations of Borrower.

 
 
(f)
No Event of Default listed in Section 5.01 of the Agreement has occurred and is
continuing.

 


 
SECTION 5.  Reference to and Effect on the Agreement.
 
 
(a)
On and after the date hereof, each reference in the Agreement to “this
Agreement”, “hereunder” “hereof”, “herein” or words of like import shall mean
and be a reference to the Agreement as amended hereby.

 
 
(b)
Except as specifically amended above, the Agreement shall remain in full force
and effect and is hereby ratified and confirmed.

 
 
(c)
The execution, delivery and effectiveness of this Twelfth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under the Agreement, nor constitute a waiver of any provision of
the Agreement.

 
SECTION 6.  Execution in Counterparts.  This Twelfth Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.
 
SECTION 7.  Governing Law.  This Twelfth Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nebraska, without regard
to its principles of conflict laws.
 
SECTION 8.  Costs and Expenses.  Borrower agrees to pay on demand all costs and
expenses in connection with the preparation, execution, delivery and
administration of this Twelfth Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for Bank.
 
IN WITNESS WHEREOF, the undersigned have executed this Twelfth Amendment
effective as of the first date written above.
 
BORROWER:
SUPERTEL HOSPITALITY, INC., a Maryland corporation




By:  /s/ Corrine L. Scarpello
Corrine L. Scarpello
Chief Financial Officer and Secretary






BANK:
GREAT WESTERN BANK, a South Dakota corporation




By:  /s/ Michael T. Phelps
Michael T. Phelps,
Vice President Business Banking

